Pennewill, C. J.
delivering the opinion of the court:
The court are quite clear about this matter. It is perfectly manifest that if the corporate name of the plaintiff is not considered, the copy of the book account filed in this action is entirely unintelligible and insufficient to disclose the natuie of the plaintiff’s demand. The only question, therefore, before us is, if the copy of the book account filed is clearly insufficient to disclose the nature of the account sued upon for which recovery is sought, whether such insufficiency can be supplied by inference to be drawn from the corporate name of the plaintiff and the business in which it is apparently engaged. We think not. Therefore, we order that the motion for judgment on affidavit of demand be refused.